               Case 20-11570-LSS             Doc 144       Filed 07/13/20        Page 1 of 11



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §     Chapter 11
                                                           §
PYXUS INTERNATIONAL, INC., et al.,1                        §     Case No. 20-11570 (LSS)
                                                           §
                              Debtors.                     §     (Jointly Administered)
                                                           §
                                                           §     Ref. Docket No. 113


   CERTIFICATION OF COUNSEL REGARDING REVISED PROPOSED ORDER
AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIMPSON THACHER &
BARTLETT LLP AS COUNSEL TO THE DEBTORS PURSUANT TO SECTIONS 327(a)
 AND 330 OF THE BANKRUPTCY CODE EFFECTIVE AS OF THE PETITION DATE


                 On June 26, 2020, the above-captioned affiliated debtors and debtors-in-

possession (collectively, the “Debtors”) filed the Debtors’ Application for Entry of an Order

Authorizing the Retention and Employment of Simpson Thacher & Bartlett LLP as Counsel to the

Debtors Pursuant to Sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a)

and 2016, and Local Rules 2014-1 and 2016-1 Effective as of the Petition Date [Docket No. 113]

(the “Application”) with the United States Bankruptcy Court for the District of Delaware (the

“Court”). The deadline to file objections or respond to the Application was established as July

10, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

                 Prior to the Objection Deadline, the Debtors received informal comments to the

Application from the Office of the United States Trustee for the District of Delaware (the

“United States Trustee”). No other informal responses or objections to the Application were

received.


1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.




26748086.1
             Case 20-11570-LSS         Doc 144      Filed 07/13/20    Page 2 of 11



             Following discussions with the United States Trustee, the Debtors have agreed to a

revised form of order (the “Revised Proposed Order”), a copy of which is attached hereto as

Exhibit A, which resolves the United States Trustee’s concerns. For the convenience of the

Court and other interested parties, a blackline comparing the Revised Proposed Order against the

form of order filed with the Application is attached hereto as Exhibit B.

               WHEREFORE, as the Debtors did not receive any objections or responses other

than those described herein, and the United States Trustee does not object to entry of the Revised

Proposed Order, the Debtors respectfully request that the Court enter the Revised Proposed

Order without further notice or hearing at the Court’s earliest convenience.

                                    [Signature page follows]




                                                2
26748086.1
                Case 20-11570-LSS   Doc 144       Filed 07/13/20   Page 3 of 11




Dated:       July 13, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                    /s/ Ashley E. Jacobs
                                    Pauline K. Morgan (No. 3650)
                                    Kara Hammond Coyle (No. 4410)
                                    Ashley E. Jacobs (No. 5635)
                                    Tara C. Pakrouh (No. 6192)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 571-6600
                                    Facsimile:      (302) 571-1253
                                    Email:          pmorgan@ycst.com
                                                    kcoyle@ycst.com
                                                    ajacobs@ycst.com
                                                    tpakrouh@ycst.com

                                    - and -

                                    SIMPSON THACHER & BARTLETT LLP

                                    Sandeep Qusba (admitted pro hac vice)
                                    Michael H. Torkin (admitted pro hac vice)
                                    Kathrine A. McLendon (admitted pro hac vice)
                                    Nicholas E. Baker (admitted pro hac vice)
                                    Daniel L. Biller (admitted pro hac vice)
                                    Jamie J. Fell (admitted pro hac vice)
                                    425 Lexington Avenue
                                    New York, New York 10017
                                    Telephone: (212) 455-2000
                                    Facsimile:      (212) 455-2502
                                    Email:          squsba@stblaw.com
                                                    michael.torkin@stblaw.com
                                                    kmclendon@stblaw.com
                                                    nbaker@stblaw.com
                                                    daniel.biller@stblaw.com
                                                    jamie.fell@stblaw.com

                                    Proposed Counsel to the Debtors and Debtors in
                                    Possession




                                              3
26748086.1
             Case 20-11570-LSS   Doc 144   Filed 07/13/20   Page 4 of 11




                                    Exhibit A

                             Revised Proposed Order




26748086.1
                  Case 20-11570-LSS          Doc 144       Filed 07/13/20        Page 5 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            §
    In re:                                                  §      Chapter 11
                                                            §
    PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                            §      Case No. 20-11570 (LSS)
                               Debtors.                     §
                                                            §      (Jointly Administered)
                                                            §
                                                            §      Ref: Docket No. 113


      ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIMPSON
     THACHER & BARTLETT LLP AS COUNSEL TO THE DEBTORS PURSUANT TO
             SECTIONS 327(a) AND 330 OF THE BANKRUPTCY CODE
                   EFFECTIVE AS OF THE PETITION DATE

             Upon the application (the “Application”)2 of the Debtors for the entry of an order

authorizing the employment and retention of Simpson Thacher & Bartlett LLP (“Simpson

Thacher”) as counsel effective as of the Petition Date pursuant to sections 327(a) and 330 of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016 and Local Rules 2014-1 and 2016-1,

pursuant to the terms set forth in the Engagement Letter; and upon consideration of the Declaration

Sandeep Qusba (the “Qusba Declaration”) and the Declaration of William L. O’Quinn, Jr., Senior

Vice President, Chief Legal Officer and Secretary, in Support of Retention Application (the

“O’Quinn Declaration”); and it appearing that no other or further notice of the Application is

required; and it appearing that the Court has jurisdiction to consider the Application in accordance

with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference of the United



1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.
              Case 20-11570-LSS           Doc 144       Filed 07/13/20      Page 6 of 11




States District Court for the District of Delaware, dated February 29, 2012; and it appearing that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this

proceeding and the Application is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

being satisfied that Simpson Thacher has the capability and experience to provide the services

described in the Application and that Simpson Thacher does not hold an interest adverse to the

Debtors or their estates regarding the matters upon which Simpson Thacher is to be engaged; and

the Court finding that Simpson Thacher is a “disinterested person” as defined in section 101(14)

of the Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code; and the Court

having determined that the legal and factual bases set forth in the Application establish just cause

for the relief granted herein; and it appearing that the employment of Simpson Thacher is in the

best interests of the Debtors, their estates, their creditors and other parties in interest; and sufficient

cause appearing therefor; it is hereby ORDERED that:

                1.      The Application is GRANTED as set forth herein.

                2.      The Debtors are authorized, pursuant to sections 327(a) and 330 of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1 to

employ and retain Simpson Thacher as their co-counsel effective as of the Petition Date on the

terms and conditions set forth in the Engagement Letter as modified by the provisions of this Order.

                3.      Consistent with, and subject to, the terms of the Engagement Letter and this

Order, Simpson Thacher shall be authorized to perform the services provided for in the

Engagement Letter.

                4.      Simpson Thacher shall file fee application(s) and be compensated in

accordance with the procedures set forth in sections 330 and 331 of the Bankruptcy Code,

applicable Bankruptcy Rules, the Local Rules and any other such procedures as may be fixed by



                                                    2
              Case 20-11570-LSS        Doc 144       Filed 07/13/20    Page 7 of 11




order of this Court.

               5.      Simpson Thacher shall make a reasonable effort to comply with the Office

of the United States Trustee’s requests for information and additional disclosures as set forth in

the Appendix B-Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (in connection

with both the Application and all applications for compensation and reimbursement of expenses

filed by Simpson Thacher in the Chapter 11 Cases).

               6.      Simpson Thacher shall apply the retainer against its post-petition invoices.

               7.      To the extent that there is any inconsistency among the terms of the

Engagement Letter, the Application, and the express terms of this Order, the express terms of this

Order shall govern.

               8.      The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application and the Qusba Declaration.

               9.      The terms of this Order shall be immediately effective and enforceable upon

its entry.

               10.     This Court shall retain jurisdiction over any and all issues arising from or

related to the implementation and interpretation of this Order.




                                                 3
             Case 20-11570-LSS   Doc 144   Filed 07/13/20   Page 8 of 11




                                    Exhibit B

                                    Blackline




26748086.1
                  Case 20-11570-LSS          Doc 144       Filed 07/13/20        Page 9 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            §
    In re:                                                  §      Chapter 11
                                                            §
    PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                            §      Case No. 20-11570 (LSS)
                               Debtors.                     §
                                                            §      (Jointly Administered)
                                                            §
                                                            §      Ref: Docket No. ___113


      ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIMPSON
     THACHER & BARTLETT LLP AS COUNSEL TO THE DEBTORS PURSUANT TO
             SECTIONS 327(a) AND 330 OF THE BANKRUPTCY CODE
                   EFFECTIVE AS OF THE PETITION DATE

             Upon the application (the “Application”)2 of the Debtors for the entry of an order

authorizing the employment and retention of Simpson Thacher & Bartlett LLP (“Simpson

Thacher”) as counsel effective as of the Petition Date pursuant to sections 327(a) and 330 of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016 and Local Rules 2014-1 and 2016-1,

pursuant to the terms set forth in the Engagement Letter; and upon consideration of the Declaration

Sandeep Qusba (the “Qusba Declaration”) and the Declaration of William L. O’Quinn, Jr., Senior

Vice President, Chief Legal Officer and Secretary, in Support of Retention Application (the

“O’Quinn Declaration”); and it appearing that no other or further notice of the Application is

required; and it appearing that the Court has jurisdiction to consider the Application in accordance

with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference of the United



1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.
              Case 20-11570-LSS           Doc 144       Filed 07/13/20     Page 10 of 11




States District Court for the District of Delaware, dated February 29, 2012; and it appearing that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this

proceeding and the Application is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

being satisfied that Simpson Thacher has the capability and experience to provide the services

described in the Application and that Simpson Thacher does not hold an interest adverse to the

Debtors or their estates regarding the matters upon which Simpson Thacher is to be engaged; and

the Court finding that Simpson Thacher is a “disinterested person” as defined in section 101(14)

of the Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code; and the Court

having determined that the legal and factual bases set forth in the Application establish just cause

for the relief granted herein; and it appearing that the employment of Simpson Thacher is in the

best interests of the Debtors, their estates, their creditors and other parties in interest; and sufficient

cause appearing therefor; it is hereby ORDERED that:

                1.      The Application is GRANTED as set forth herein.

                2.      The Debtors are authorized, pursuant to sections 327(a) and 330 of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1 to

employ and retain Simpson Thacher as their co-counsel effective as of the Petition Date on the

terms and conditions set forth in the Engagement Letter as modified by the provisions of this Order.

                3.      Consistent with, and subject to, the terms of the Engagement Letter and this

Order, Simpson Thacher shall be authorized to perform the services provided for in the

Engagement Letter.

                4.      Simpson Thacher shall file fee application(s) and be compensated in

accordance with the procedures set forth in sections 330 and 331 of the Bankruptcy Code,

applicable Bankruptcy Rules, the Local Rules and any other such procedures as may be fixed by



                                                    2
             Case 20-11570-LSS         Doc 144       Filed 07/13/20   Page 11 of 11




order of this Court.

               5.      Simpson Thacher shall make a reasonable effort to comply with the Office

of the United States Trustee’s requests for information and additional disclosures as set forth in

the Appendix B-Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (in connection

with both the Application and all applications for compensation and reimbursement of expenses

filed by Simpson Thacher in the Chapter 11 Cases).

               6.      Simpson Thacher shall apply the retainer against its post-petition invoices.

               6.7.    To the extent that there is any inconsistency among the terms of the

Engagement Letter, the Application, and the express terms of this Order, the express terms of this

Order shall govern.

               7.8.    The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application and the Qusba Declaration.

               8.9.    The terms of this Order shall be immediately effective and enforceable upon

its entry.

               9.10.   This Court shall retain jurisdiction over any and all issues arising from or

related to the implementation and interpretation of this Order.




                                                 3
